Citation Nr: 1507944	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, to include carpal tunnel syndrome of the right arm, to include as secondary to service-connected left wrist causalgia median nerve injury.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to gonorrhea.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine with radiculopathy, to include as secondary to service-connected left wrist causalgia median nerve injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

These matters come before the Board of Veterans Appeals (Board) on appeal from October 2011, August 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2014, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  The Veteran's representative was unavailable for the hearing, but the Veteran elected to testify unrepresented.  During the hearing, the undersigned agreed to keep the record open for 60 days for the submission of additional evidence.  On December 29, 2014, the Veteran submitted additional evidence relevant to the issues on appeal, but did not waive initial AOJ consideration of the newly received evidence.

The issue of service connection for erectile dysfunction was denied by the area of original jurisdiction (AOJ) in an August 2012 rating decision.  In December 2012, the Veteran filed a notice of disagreement (NOD) and a Statement of the Case (SOC) was issued in May 2014.  The issue of service connection for DJD of the cervical spine with radiculopathy was denied by the AOJ in a March 2014 rating decision and the Veteran filed a NOD in May 2014.  A SOC was issued for this claim in September 2014.  During the December 2014 Board hearing, the Veteran testified that he wanted to file a Substantive Appeal with regard to the issues of service connection for erectile dysfunction and DJD of the cervical spine.  He also submitted a written statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.

With regard to the issue of service connection for DJD of the cervical spine, the Board notes that the Veteran's December 2014 Substantive Appeal was timely filed since it was received within the 1-year appeal period following the issuance of the March 2014 rating decision.  See 38 C.F.R. § 20.302.  With regard to the issue of service connection for erectile dysfunction, the Veteran contacted VA's National Call Center in June 2014 and indicated that he wanted a hearing for this appeal; however, at this time he was not instructed on the procedures for perfecting his appeal and his hearing request was accepted and dispatched to the AOJ.  In July 2014, the Veteran was informed by the AOJ that he was ineligible for a hearing on this issue because he did not timely perfect his appeal.  

Pursuant to Percy v. Shinseki, the undersigned waived any untimeliness problems during the December 2014 hearing.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (indicating that VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).  The undersigned also took jurisdiction over both issues, and allowed the Veteran to present testimony on such issues.  Therefore, the issues of entitlement to service connection for erectile dysfunction and DJD of the cervical spine with radiculopathy are presently on appeal before the Board.  See 38 U.S.C. § 7105(d)(3) (stating the agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals).

With regard to the issues of entitlement to a TDIU and service connection for PTSD, the Veteran testified at the December 2014 hearing that he wanted to file a NOD with the March 2014 rating decision denying these claims.  The Veteran submitted his written and signed NOD to the Board on December 9, 2014 and the undersigned took the Veteran's testimony regarding such claims.  The AOJ has not issued a SOC in these matters and as further discussed below, in such circumstances the Board is required to remand these matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a timely substantive appeal after a SOC is issued.

The Board notes that, in addition to the paper claims file, there are two separate associated electronic claims files, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS and Virtual VA reveals the December 2014 hearing transcript, records of VA treatment from March 2002 to December 2014, an April 2014 addendum opinion to the August 2012 VA peripheral nerves examination report, and a June 2014 Mental Disorders Disability Benefits Questionnaire.  The remaining documents in VBMS and Virtual VA are either duplicative to evidence in the paper file or are irrelevant to the issues on appeal. 

In December 2014, the Veteran submitted a copy of his September 2013 marriage certificate to the Board and the issue of entitlement to dependency benefits has thus been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of TDIU as well as the issues of service connection for erectile dysfunction, DJD of the cervical spine with radiculopathy, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran has carpal tunnel syndrome of the right arm.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's right arm carpal tunnel syndrome was aggravated beyond its natural progression by his service-connected left wrist causalgia median nerve injury.


CONCLUSION OF LAW

The criteria to establish service connection for a right arm disorder, namely carpal tunnel syndrome of the right arm, as secondary to service-connected left wrist causalgia median nerve injury are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

In view of the favorable outcome of the claim for service connection adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed.

II. Legal Criteria/Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a Veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected .  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his right arm carpal tunnel syndrome is secondary to his service-connected left wrist causalgia median nerve injury.  Specifically, the Veteran asserts that his right arm carpal tunnel syndrome is due to an increased use of his right arm as a result of pain in his left arm.  The Veteran also contends that he worked in construction as a drywall installer for over 30 years and had to alter his body mechanics to compensate for pain and weakness in his left extremity which caused injury his right arm and cervical spine.

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary in this case.  38 C.F.R. § 3.303.

The Veteran's VA outpatient treatment records show a diagnosis and treatment for right arm carpal tunnel syndrome.  He was granted service connection for left wrist causalgia median nerve injury in an August 2012 rating decision.

The Veteran was afforded a VA peripheral nerves examination in August 2012 to assess his right arm pain and determine the etiology.  The examiner noted that carpal tunnel syndrome was first diagnosed in July 2009.  Following a review of the evidence and examination of the Veteran, the examiner opined that the right arm carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner also indicated that the "claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness."  The examiner further clarified the opinion by explaining that "the Veteran's right arm condition did not exist prior to service but was at least as likely as not aggravated beyond its natural progression by his service-connected left wrist causalgia median nerve damage."  The examiner provided the rationale that the Veteran is left handed and had to change his body mechanics to carry heavy loads required by his work in construction and that it is possible that such change in body mechanics aggravated his carpal tunnel syndrome beyond its natural progression.

In a November 2012 addendum opinion, the VA examiner that offered the August 2012 opinion further clarified his August 2012 opinion by stating that, "the claimed condition of right carpal tunnel was at least as likely as not aggravated beyond the natural progression of the illness due to overuse of his right hand because of his service related left hand causalgia."

In April 2014, the AOJ obtained a secondary opinion regarding the etiology of the Veteran's right arm carpal tunnel syndrome.  The VA examiner offering the opinion reviewed the claims file and offered the opinion that the Veteran's right arm carpal tunnel was at least as likely as not aggravated beyond its natural progression by his service-connected condition.  The VA examiner further clarified his opinion stating that the severity of change is based on the subjective nature of the Veteran's reported change; however the subjective nature of a worsening of the condition is not supported by objective facts.

With regards to whether the Veteran's right arm carpal tunnel syndrome was secondary to his service-connected left wrist causalgia median nerve injury, the April 2014 VA examiner opined that it was not.  To support his opinion, the examiner provided the rationale that the claimed change in body mechanics of depending more on the right extremity is not supported by the evidence in the record nor would it be etiologically related to the development of right carpal tunnel syndrome.  The record reveals the Veteran worked with drywall and possibly as a garbage collector.  He stated that by their very nature, these types work require the use of both hands along with significant dexterity.  Additionally, he added that these types of work and their nature likely contributed to the right carpal tunnel found on a nerve conduction study, independent of the left extremity, and are not residuals of a laceration to the left forearm.

In light of the evidence, the Veteran is entitled to service connection for right arm carpal tunnel syndrome, secondary to his service-connected left wrist causalgia median nerve injury.  The Veteran is currently service-connected for left wrist causalgia median nerve injury and both his VA treatment records and the August 2012 VA examination report reflect a diagnosis of right arm carpal tunnel syndrome.  

This case turns on whether there is an increase in the severity of the right arm carpal tunnel syndrome that is proximately due to or the result of the Veteran's service-connected left wrist causalgia median nerve injury, and not due to the natural progression of the disease.  Upon review of the evidence of record, the Board finds that the evidence on this issue is at the very least in equipoise.

In this case, the August 2012 VA examiner opined that the Veteran's service-connected left wrist condition aggravated his right arm carpal tunnel syndrome beyond the natural progression of the disease.  The Board notes that the law does not require that the Veteran's right arm carpal tunnel syndrome was directly caused by his left wrist causalgia median nerve injury.  As previously stated, service connection can be granted where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Further, the record supports the plausibility of the Veteran's theory that his left wrist condition aggravated his right arm carpal tunnel syndrome.  VA treatment records contain several entries documenting the Veteran reports that his left wrist "locks up" and is painful while he is working with drywall and that he tries not to use the left arm when experiencing pain.  VA treatment records also contain the Veteran's reports that he is no longer able to work in construction due to the pain and instability of his left arm.  The Veteran is left-hand dominant and it is plausible that pain associated with his service-connected left wrist causalgia median nerve injury would cause him to change his body mechanics when he lifted, carried, and installed drywall to such an extent that it abnormally increased the burden to his right extremity.

Although both VA examiners offered opinions that the right arm carpal tunnel syndrome was not as likely as not directly caused by the service-connected  left wrist disorder, the medical evidence of record is at least in equipoise on the issue of whether the service-connected disability aggravated the non-service-connected right arm carpal tunnel syndrome beyond the natural progression of the disease.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for right arm carpal tunnel syndrome, secondary to his service-connected left wrist causalgia median nerve injury.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right arm carpal tunnel syndrome, to include as secondary to his service-connected left wrist causalgia median nerve injury, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, a March 2014 rating decision denied TDIU and service connection for PTSD.  The Board finds that the Veteran's testimony and written submission at the December 2014 Board hearing constitutes a NOD on the March 2014 AOJ denial of TDIU and service connection for PTSD.  Therefore, the Board must remand the claims to the RO to furnish a SOC on these issues and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlicon, 12 Vet. App. at 238.

With regards to the Veteran's claim for service connection for degenerative joint disease of the cervical spine with radiculopathy, the Veteran asserts that this condition is secondary to his service-connected left wrist causalgia median nerve injury.  Specifically, he contends that he worked in construction for over 30 years and had to balance sheets of drywall on his head to compensate for pain and weakness in his left extremity which has caused injury cervical spine.  Hearing Transcript at 51.  In the alternative, the Veteran contends that he injured his neck in service when he fell off the back of a large truck and injured his neck.  Hearing Transcript at 41-44.

The Veteran was afforded a VA cervical spine examination in August 2012.  The August 2012 examiner indicated a diagnosis of DJD of the cervical spine with right C5/6 radiculopathy.  With regards to the etiology of the diagnosed DJD of the cervical spine, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was based on the lack of evidence in the medical literature to suggest that a left median nerve causaligia causes cervical spine stenosis; however, because the rationale did not address the Veteran's lay assertions regarding balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity or falling off a truck in service, the Board finds the VA examiner's opinion in this regard inadequate.

With regards to the issue of aggravation, the August 2012 examiner reported that the "Veteran has evidence of cervical spine DJD with cervical canal stenosis, which could be related to carrying heavy loads on his head...because of the left median nerve causalgia.  It is possible that the change in body mechanics due to the left median nerve causalgia aggravated his cervical spinal stenosis."

In November 2012, the AOJ obtained an addendum opinion from the August 2012 examiner on whether the Veteran's cervical spine condition was aggravated beyond the natural progression of the disease by the service-connected left wrist disorder.  The examiner opined that it was less likely than not that the Veteran's cervical DJD with radiculopathy was aggravated beyond the natural progression of the illness due to over use of his right hand because of his service related left hand disorder.  The VA examiner did not provide a rationale for his opinion and did not reconcile his current opinion with his conflicting August 2012 statement, thereby rendering this opinion inadequate.

For the foregoing reasons, the Board finds that an addendum opinion is required, from the August 2012 VA examiner if possible, to adequately address the etiology of the Veteran's DJD of the cervical spine with radiculopathy.

With regards to the Veteran's claim for service connection for erectile dysfunction, to include as secondary to gonorrhea, the Veteran asserted at his December 2014 Board hearing that his erectile dysfunction is the result of treatment for gonorrhea that he received in service.  Hearing Transcript at 37.  A review of the record reveals that some of the Veteran's STRs may be missing.  Available STRs include the Veteran's enlistment and separation examination reports and some dental records.  There are no records of clinical or other treatment among the available STRs.  The record reflects that the AOJ requested the Veteran's STRs in August 1976; however, it does not appear that the Veteran was informed according to the provisions set forth in 38 C.F.R. § 3.159(e) that his records were unavailable.  Accordingly, another attempt should be made to obtain any additional outstanding service treatment records according to the provisions of 38 C.F.R. § 3.159.

With regards to all claims on appeal, a review of the record reveals that there may be outstanding records of VA treatment.  Specifically, in his July 2006 claim for a left wrist condition the Veteran reported receiving treatment from the VA Medical Center in Durham, North Carolina from 1990 to 1991.  In a May 1997 claim for hearing loss and left wrist pain, the Veteran reported that he received treatment from the Durham VAMC; however, the AOJ only requested and obtained records from May 1996 to June 1997.  In addition, the Veteran has consistently received treatment from the VA Medical Center in Washington, D.C. and the record contains treatment reports from March 2002 through December 2014.  Therefore, as VA is deemed to be in constructive possession of VA treatment records and to ensure that the record is complete, VA treatment records from the aforementioned VA facilities dating prior to May 1996, from June 1997 to March 2002, and since December 2014, must be obtained for review.  The records request must specifically state that a search must be conducted of any appropriate records repository where archived and/or retired VA treatment records from the aforementioned VA facilities may be stored and that a negative response must be provided if the records requested are unavailable for review for any reason.

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Submit another request to the National Personnel Records Center (NPRC) and any other appropriate records repository for the Veteran's service treatment records, to include all clinical records, pertaining to his period of active service from November 1972 to November 1974.  

As noted above, the Veteran has reported receiving treatment for venereal disease in service.  However, no record of such treatment appears in his available service treatment records.  It may be that additional STRs simply were not generated, but the AOJ should nevertheless ensure that appropriate efforts have been made to obtain any possibly missing STRs.

All efforts to obtain these records must be fully documented and associated with the claims file.  If they still cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims.

3. Associate with the claims folder records of the Veteran's reported treatment at the Durham VAMC from 1990 to 2002 as well as his current treatment records from the Washington D.C. VAMC since December 29, 2014. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities, and specifically request all hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

4.  After the above requested development is complete and all available outstanding records have been associated with the record, the Veteran's claims file should be returned to the August 2012 VA examiner.  If the August 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The VA examiner is requested to specifically address the following:

A) The examiner should provide an opinion as to whether the Veteran's current cervical spine disorder is at least as likely as not (i.e., 50 percent or greater probability) related to his military service, to include the reported injury sustained after falling from a large truck. 

B) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disorder was caused by the Veteran's service-connected left wrist causalgia median nerve injury.

C) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disorder was aggravated (permanently increased in severity) beyond the natural progression of the disease by the Veteran's service-connected left wrist causalgia median nerve injury.

D) The VA examiner should provide an opinion on whether medical records support the presence of arthritis in the cervical spine within in the first year following service, between November 1974 and November 1975.

A rationale for all opinions should be provided.  The VA examiner is directed to consider the Veteran's lay statements and stated history regarding injuring his neck when he fell from a large truck during service as well as his statements regarding post-service employment in construction for over 30 years and balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity.

The Board notes the November 2012 addendum opinion to the August 2012 VA examination was not adequate as lay statements were not considered or addressed.  The VA examiner is also directed to reconcile any opinion given with any conflicting evidence or opinions of record.

5. The AOJ shall furnish the Veteran a SOC on the issues of entitlement to a TDIU and service connection for PTSD.  The AOJ shall return these issues to the Board only if the Veteran files a timely substantive appeal.

6. Thereafter, readjudicate the claims on appeal based on the entire record, to include evidence submitted by the Veteran following the December 2014 Board hearing.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


